Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 2/1/22, the Applicant amended claims 1, 2, 11, canceled 20-27, 36, added claims 40-43, and argued claims 1, 11 and 20 previously rejected in the Office Action dated 5/28/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13-14, 28, 31-34, 37-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kroupa et al., United States Patent No. 9423932 (hereinafter “Kroupa”), in view of Jones et al., United States Patent Publication 2013/0074009 (hereainfter “Jones”), in further view of Bakalov et al., Untied States Patent Publication 2012/0192082 (hereinafter “Bakalov”).
Claim 1:
	Kroupa discloses:
a memory storing instructions; a processor communicatively coupled with the memory and configured to execute the instructions to (see paragraph [0030]. Kroupa teaches a memory and a processor for executing instructions:
receive text content of a web page to be displayed by a web browser according to a first view mode (see column 2 lines 26-38 and column 11 lines 17-20). Kroupa teaches receiving digital content to be display by a web-based application on a reader device such as textual content or an e-book;
cause display of the text content by the web browser in the first view mode (see column 2 lines 26-38 and column 11 lines 17-20). Kroupa teaches displaying the digital content by a web-based application on a reader device;
determine that an enhanced view mode is enabled, wherein the enhanced view mode is different from the first view mode (see column 2 lines 46-55). Kroupa teaches determining an enhanced view mode that is different than the first view mode;
one or more first portions of primary content of the digital content to be displayed according to the enhanced view mode (see column 2 lines 58-66). Kroupa teaches identify one or more portions of primary content according to the enhanced view mode; and

Kroupa fails to expressly teach predictions of enhanced view based on a user profile and user’s interests.

Jones discloses:
detect, based on a user profile, one or more first text portions of the content of the webpage (see paragraphs [0035] and [0036]). Jones teaches detecting portions of content to be displayed based on the user profile, 
wherein detecting the one or more first text portions of the text content of the webpage includes comparing one or more topics of the one or more first text portions of the text content of the webpage with profile information from the user profile to predict user interests within the text content of the webpage, wherein the user interests correspond to the one or more topics matching with the profile information (see paragraphs [0035]-[0037]). Jones teaches comparing topics from a user profile and keywords from the webpage content to determine the content of the webpage to be displayed based on the users. 
cause display of the one or more first text portions of the content of the webpage in the web browser according to the enhanced view mode (see paragraph [0027]). Jones teaches causing a display of a more focused availability of content information to the user, and 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include only display information of interest to the user and prevent display of unnecessary information for the purpose of efficiently personalizing web page content, as taught by Jones. 

	Bakalov discloses:	
remove from display one or more second text portions of the content of the web page in the web browser, the one or more second text portions of the text content of the webpage being different than the one or more first text portions of the text content of the webpage (see paragraphs [0030] and [0062]). Bakalov discloses the option of turning personalization on and off, which will make the content not of interest disappear or appear in real time.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include only display information of interest to the user and removing content based on the mode for the purpose of efficiently personalizing web page content with content of interest, as taught by Bakalov. 

Claim 2:
	Kroupa discloses:
identify secondary content of the webpage (see column 3 lines 13-24). Kroupa teaches identifying secondary content of the digital content and prevent other content from being displayed.

Kroupa and Jones fail to expressly disclose removing secondary content from the display. 

Bakalov discloses:
remove from display of the secondary content in the web-based application (see paragraphs [0030] and [0062]). Bakalov discloses the option of turning personalization on and off, which will make the content not of interest disappear or appear in real time.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include only display information of interest to the user and removing content based on the mode for the purpose of efficiently personalizing web page content with content of interest, as taught by Bakalov. 

Claim 3:
	Kroupa discloses:
wherein the processor is further configured to execute the instructions to: determine an enhanced view mode parameter of the web browser has been selected; and determine the enhanced view mode is enabled, in response to the enhanced view mode parameter having been selected (see column 3 lines 25-37). Kroupa teaches determining a zoom view mode parameter has been selected and enabling the zoom view mode in response to selecting the parameter.

Claim 10:
	Kroupa discloses:
wherein the enhanced view mode includes one or more of an increased font size compared to a font size of the first view mode or a new color of a font or a background different from a first color of the font or the background of the first view mode (see column 14 lines 47-65). Kroupa teaches an enhanced view can change the color of a background to visually distinct the text from the rest of the text.

Claims 11, 13-14:
	Although claims 11, 13-14 are method claims, they are interpreted and rejected for the same reasons as the device of Claims 1-3, 10. 

Claim 28:
	Kroupa discloses:
wherein the enhanced view mode includes one or more of an increased font size compared to a font size of the first view mode or a new color of a font or a background different from a first color of the font or the background of the first view mode (see column 14 lines 47-65). Kroupa teaches an enhanced view can change the color of a background to visually distinct the text from the rest of the text.

Claim 31:
	Kroupa discloses:
wherein the secondary content comprises an advertisement (see column 1 lines 12-32). Kroupa teaches digital content including videos, images, etc. Advertisements are images, videos, etc. 

Claim 32:
	Kroupa fails to expressly disclose an algorithm used to compare topics.

	Jones discloses:
wherein, in order to predict the user interests within the text content of the webpage, the processor is further configured to execute the instructions to measure a similarity between the profile information and portions of the webpage, using word vectors or matching algorithms or using topic modelling (see paragraphs [0040] and [0041]). Jones teaches matching algorithms used to compare the topics with information in the user’s profile.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include only display information of interest to the user and prevent display of unnecessary information for the purpose of efficiently personalizing web page content, as taught by Jones. 

Claim 33:
	Kroupa fails to expressly disclose a user profile.

	Jones discloses:
wherein the user profile comprises one or more of historical data associated with a user, a demographic profile of the user, past searches performed by the user, past webpage regions that were enhanced via the enhanced view mode for the user, or fields of interest of the user (see paragraph [0036]). Jones teaches using a user’s geographic interests relevant to the user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include only display information of interest to the user and prevent display of unnecessary information for the purpose of efficiently personalizing web page content, as taught by Jones. 

Claim 34:
	Kroupa and Jones fail to expressly disclose saving fields and invoking an enhanced view.

	Bakalov discloses:
wherein the processor is further configured to execute the instructions to: use a standardized format to save fields of interest of the enhanced view mode; and invoke the enhanced view mode for similar fields of interest on a new webpage at a subsequent time (see paragraphs [0026]-[0028]). Bakalov teaches using a standardized format to save data of interest and invoke a personalization on a new page to see personalization settings.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include enhancing digital content based on a user’s profile for the purpose of efficiently personalizing web page content, as taught by Bakalov. 

Claim 37:
	Kroupa discloses:
wherein the processor is further configured to execute the instructions to provide a settings page which includes one or more settings that are selectable for the enhanced view mode (see column 6 lines 19-44). Kroupa teaches a setting page to configure the enhanced mode. 

Claim 38:
	Kroupa discloses:
wherein the settings page includes one or more of a color selector for selecting a background color of the one or more first text portions, a font selector for selecting one or more options of a font of the one or more first text portions, a position selector for selecting a position of the one or more first text portions, or an enablement selector for selecting to enable or disable the enhanced view mode (see column 15 lines 6-15). Kroupa teaches user configured color. 

Claim 39:
Kroupa fails to expressly teach machine learning techniques to predict the users interests.

Jones discloses:
wherein the processor is further configured to execute the instructions to use machine learning to predict the user interests within the text content of the webpage (see paragraphs [0006] and [0027]). Jones teaches ongoing updated and advantages so the user does not have to constantly update. It is automatic. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include enhancing digital content based on a user’s profile for the purpose of efficiently personalizing web page content, as taught by Jones. 

Claim 41:
	Kroupa discloses:
receiving, by a web browser, a webpage including text content (see column 2 lines 26-38 and column 11 lines 17-20). Kroupa teaches receiving digital content to be display by a web-based application on a reader device such as textual content or an e-book;
displaying, by the web browser, the webpage in a first view mode (see column 2 lines 26-38 and column 11 lines 17-20). Kroupa teaches displaying the digital content by a web-based application on a reader device;
receiving a selection of an enhanced view mode user interface element; and based on receiving the selection of the enhanced view mode user interface element, displaying the webpage in an enhanced view mode that is different from the first view mode (see column 2 lines 46-55). Kroupa teaches determining an enhanced view mode that is different than the first view mode;
wherein displaying the first webpage in the enhanced view mode comprises: displaying, by the web browser, the detected one or more first text portions of the text content of the webpage in the web browser (see column 2 lines 58-66 and see column 14 lines 47-65). Kroupa teaches identify one or more portions of primary content according to the enhanced view mode and visually distinct the enhanced mode content; 
displaying second text portions of the text content, the one or more second text portions being different than the one or more first text portions of the text content of the webpage (see paragraph [0032]). Kroupa teaches an enhanced view can change font of the enhanced content of the page.

Kroupa fails to expressly teach predictions of enhanced view based on a user profile and user’s interests.

Jones discloses:
detecting, based on a user profile, one or more first text portions of the text content corresponding to interests of a user (see paragraphs [0035] and [0036]). Jones teaches detecting portions of content to be displayed based on the user profile, 
wherein detecting the one or more first text portions includes: identifying one or more topics of the text content; comparing the one or more topics with profile information from the user profile to identify the one or more first portions of the text content that have a topic matching a topic in the profile information (see paragraphs [0035]-[0037]). Jones teaches comparing topics from a user profile and keywords from the webpage content to determine the content of the webpage to be displayed based on the users. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa to include only display information of interest to the user and prevent display of unnecessary information for the purpose of efficiently personalizing web page content, as taught by Jones. 

	Bakalov discloses:	
remove from display one or more second text portions of the content of the web page in the web browser, the one or more second text portions of the text content of the webpage being different than the one or more first text portions of the text content of the webpage (see paragraphs [0030] and [0062]). Bakalov discloses the option of turning personalization on and off, which will make the content not of interest disappear or appear in real time.
displaying text portions of the text content of the webpage in the web browser according to first font properties of the enhanced view mode and first font properties being different from the second font properties (see paragraph [0032]). Bakalov teaches displaying the personalized content with special displaying effects such as the font properties. 


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include only display information of interest to the user and removing content based on the mode for the purpose of efficiently personalizing web page content with content of interest, as taught by Bakalov. 

Claim 42:
	Kroupa discloses:
identify secondary content of the webpage (see column 3 lines 13-24). Kroupa teaches identifying secondary content of the digital content and prevent other content from being displayed.

Kroupa and Jones fail to expressly disclose removing secondary content from the display. 

Bakalov discloses:
wherein displaying the first webpage in the enhanced view mode comprises removing from display of the secondary content (see paragraphs [0030] and [0062]). Bakalov discloses the option of turning personalization on and off, which will make the content not of interest disappear or appear in real time.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include only display information of interest to the user and removing content based on the mode for the purpose of efficiently personalizing web page content with content of interest, as taught by Bakalov. 

Claim 43:
	Kroupa and Jones fail to expressly disclose first font properties include a first font size and second font properties include a second font size, the first font size being larger than the second font size. 

Bakalov discloses:
wherein the first font properties include a first font size and the second font properties include a second font size, the first font size being larger than the second font size (see paragraphs [0030]). Bakalov discloses the option changing the font properties of the secondary content to be smaller/larger than the primary content.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa and Jones to include displaying information of interest with a presentation effect such as changing font sizes for the purpose of efficiently visually distinct data of interest, as taught by Bakalov. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kroupa, Jones and Bakalov, in further view of Haveliwala et al., United States Patent No. 9418118 (hereinafter “Haveliwala”).
Claim 35:
	Bakalov discloses:
wherein, in order to save the fields of interest, the processor is further configured to execute the instructions to save the fields of interest according to a format file (see column 6 lines 19-44). Kroupa teaches a setting page to configure the enhanced mode.

Kroupa, Jones and Bakalov fail to expressly disclose topic/weight scores. 

	Haveliwala discloses:
wherein each line in a saved format file includes a field that includes a topic and weight pair, wherein a topic value in the field indicates a name of a topic, wherein a weight in the field indicates a relative importance of the topic (see column 6 lines 9-38). Haveliwala teaches saving associations to the field of interest and saving a topic/weight pair. The term profile comprises one or more topics and an associated weight for each topic. The weight indicates the strength of an association of a particular category or topic to the term. The topics and weights associated with a term may be generated from a number of different analysis techniques.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa, Jones and Bakalov to include a topic/weight measure for the purpose of efficiently determining the similarity between topics, as taught by Haveliwala.

 	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kroupa, Jones, in view of Bakalov, in further view of Kamhi et al., United States Patent No. 9645999 (hereinafter “Kamhi”).
Claim 40:
	Kroupa, Jones and Bakalov fail to expressly disclose determining user interest based on eye gazing.  

	Kamhi discloses:
determining the user interests based on at least one of electroencephalography or gaze tracking (see claim 1). Kamhi teaches identifying users interest by analyzing gaze tracking data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroupa, Jones and Bakalov to include determining user interest based on eye gazing for the purpose of efficient way to automatically determine users interests, as taught by Kamhi.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 
Claim 1, 11, 20:
	Applicant argues the cited references fail to teach at least, in context of the remainder of the claim “determine that an enhanced view mode has been enabled, wherein the enhanced view mode is different from the first view mode; based on the determination that the enhanced view mode has been enabled: cause display of the one or more first text portions of the text content of the webpage in the web browser according to the enhanced view mode; and remove from display one or more second text portions of the text content of the webpage in the web browser.
	The Examiner disagrees.
Kroupa teaches receiving digital content to be display by a web-based application on a reader device (see column 2 lines 26-38).  The content of Kroupa can be web content, eBook, online article, images, movie, etc. Kroupa teaches determining an enhanced view mode that is different than the first view mode and identifying one or more portions of primary content displayed in the enhanced view mode (see column 2 lines 58-66). Figures 2A-2C displays a second of the page being enhanced and another section not being enhanced. These images read on the limitations of the independent claims. Kroupa teaches causing the display of the primary content in the enhanced zoom view and the second portions according to a view different than the enhanced mode view (see column 3 lines 5-24). 
	Jones teaches classifying and labeling information content and also for profiling a user for accessing the information content. This technique provides an ongoing update of information content and sources while filtering out unnecessary information that is irrelevant to the user's profile, resulting in focused availability of information to the user. The user profile is matched with content of interest and matching content information may automatically be updated and made available to a user, in conformity with the user's profile (see abstract).
	Bakalov teaches, in paragraph [0030]) configuring personalization, having an option to turning personalization on and off, the user may obtain the information by explaining how, and in accordance with what data, the portlet's content may have been personalized. Also, the user may alter personalization options and immediately see the effects of the changes on the portlet's content. By clicking, e.g., a “Display Personalization Options” button, the portlet may display a text message conveying the information about the part of the user model that may have been used for personalization (e.g., user interest profile in politics) and the adaptation effects that may have taken place (e.g., sorting news according to user interests). Also, the portlet may display the content of the currently selected interest profile containing the user's individual interests that have been used for personalizing the portlet. However, if the user may opt for having some of the portlets impersonalized, he/she may either completely turn personalization off, or select one of the shared profiles (e.g., to see the most popular documents or the ones selected by the editor) provided as a predefined profile, or one that may have been aggregated in accordance with the user model using a weighted average of a group of different users (see paragraph [0062]). Thus, the combination of arts disclose the limitations of the claims and the rejections are maintained. 
	 	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        4/14/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176